EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Karich on 6/16/2022.
The application has been amended as follows: 
1. (Currently Amended) A pixel unit comprising a first pixel sub-portion and a second pixel sub-portion for half row reading, the first pixel sub-portion and second pixel sub-portion each separately and independently comprising:

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 6 cite the limitation “the first pixel sub-portion and second pixel sub-portion each separately and independently comprising: … wherein the pixel unit further comprises a capacitor and a gain control transistor, wherein a first end of the capacitor is coupled to a specified voltage; wherein the gain control transistor is coupled between a second end of the capacitor and the floating diffusion for imposing an isolation control between the capacitor and the floating diffusion; wherein the reset transistor is coupled to the capacitor and the gain control transistor for resetting the voltages of the capacitor and a coupling point with the gain control transistor by controlling a signal; and wherein the reset transistor is not directly coupled to the floating diffusion”.
It is noted that the closest prior art, Velichko (US patent Pub. # 2018/0115730) relates generally to imaging devices, and more particularly, to imaging devices having image sensor pixels with overflow capabilities.  Kanemitsu (US patent Pub. # 2015/0070544) relates to the field of electronic image sensors, and more specifically to a sampling architecture for use in such image sensors.  Lee (US patent Pub. # 2022/0116557) relate to a pixel array and an image sensor including the same.  Kono (US patent Pub. # 2022/0157868) relates to a photoelectric conversion apparatus, a photoelectric conversion system provided with the photoelectric conversion apparatus, and a moving body.  Velichko, Kanemitsu, Lee, or Kono do not specifically teach the first pixel sub-portion and second pixel sub-portion each separately and independently comprising: … wherein the pixel unit further comprises a capacitor and a gain control transistor, wherein a first end of the capacitor is coupled to a specified voltage; wherein the gain control transistor is coupled between a second end of the capacitor and the floating diffusion for imposing an isolation control between the capacitor and the floating diffusion; wherein the reset transistor is coupled to the capacitor and the gain control transistor for resetting the voltages of the capacitor and a coupling point with the gain control transistor by controlling a signal; and wherein the reset transistor is not directly coupled to the floating diffusion.  Therefore the application is allowable.  
As to dependent claims 2-5 and 7-18, these claims depend on allowable independent claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 10/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
6/17/2022